Citation Nr: 0503622	
Decision Date: 02/10/05    Archive Date: 02/22/05	

DOCKET NO.  01-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 25, 2001, for 
a 50 percent evaluation for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from April 2000 and August 
2001 rating decisions that increased the evaluation for the 
veteran's PTSD from noncompensable to 30 percent effective 
December 21, 1999, and to 50 percent, effective from 
April 25, 2001.  The veteran, who had active service from May 
1967 to May 1969 expressed disagreement with the effective 
date assigned for the 50 percent evaluation and appealed that 
decision to the BVA. 

In a decision dated in October 2002, the Board affirmed the 
RO's decision with respect to the effective date assigned for 
the 50 percent evaluation.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in March 2003 
the Court granted a Joint Motion for Remand filed with the 
Court and vacated the Board's decision.  The Board then 
returned the case to the RO in October 2003 for additional 
development.  After that development was accomplished, the 
case was returned to the Board for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Between December 21, 1999, and April 24, 2001, the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The requirements for an effective date of December 21, 1999, 
for a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.125, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

In this case, the RO did not provide notice of the VCAA to 
the veteran prior to the Board's decision in October 2002.  
The Joint Motion filed with the Court pointed out the lack of 
an appropriate content-complying VCAA notice to the veteran 
and vacated the Board's decision.  The Board then returned 
the case to the RO in October 2003 in order to provide the 
appropriate VCAA notice.  The RO did so by way of a February 
2004 letter to the veteran.  The veteran responded to that 
letter with additional argument in March 2004 and the RO 
reconsidered the veteran's case, continued the denial of the 
benefit sought and issued a Supplemental Statement of the 
Case in August 2004.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2004).

In any event, since this decision represents a complete grant 
of the benefit sought on appeal by the veteran, the Board 
finds that any possible deficiency in the VCAA notice in this 
case is harmless error and that the veteran is not prejudiced 
by any deficiency in the VCAA notice.  In addition, since 
this decision represents a complete grant of the benefit 
sought on appeal, no further assistance needs to be provided 
to the veteran in developing the evidence necessary to 
substantiate his claim.  As such, the Board will proceed with 
a review of the veteran's claim.

The veteran contends that the effective date for the increase 
in the evaluation for his PTSD from 30 percent to 50 percent 
should be effective from the date he originally filed for an 
increase in the evaluation of his PTSD in December 1999.  The 
veteran essentially contends that his PTSD was just as 
disabling prior to April 25, 2001, and, consequently, should 
be assigned a 50 percent evaluation prior to that date.

In this case, a rating decision dated in April 2000 increased 
the evaluation for the veteran's PTSD from noncompensable to 
30 percent effective December 21, 1999.  That decision was 
essentially based on the findings of a VA examination 
performed in February 2000.  After expressing disagreement 
with the 30 percent evaluation and filing a Substantive 
Appeal in April 2001 following the issuance of a Statement of 
the Case, the veteran was afforded an additional VA 
examination in July 2001 by the same examiner who had 
examined the veteran at the time of the February 2000 VA 
examination.  Based on the veteran's statement in his 
Substantive Appeal and the findings of the July 2001 
examination, the RO increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent, effective 
April 25, 2001, the date the RO received the veteran's 
Substantive Appeal.  The Board is of the opinion, however, 
that the clinical findings reported on both the February 2000 
and July 2001 VA examinations are virtually indistinguishable 
and provide a basis for a 50 percent evaluation effective 
December 21, 1999.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
must determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

At the time of the February 2000 VA examination, the veteran 
reported that he was not receiving any psychiatric treatment 
at that time.  The veteran reported that he had a voracious 
appetite and had gained 40 pounds in the last eight months 
and that he slept 6 to 8 hours at night for the last 15 to 
16 years and had not noticed any change in his sleep pattern 
lately.  The veteran reported that his sleep was interrupted 
because of nightmares of his Vietnam experiences.  The 
veteran also reported that he had very little energy and that 
reemergence of Vietnam memories came from loud noises, 
particularly helicopters and rain.  Daytime activities 
included watching television and reading books.  The veteran 
described his pleasure activity as nonexistent for 10 years 
and that he had had no sex life for 20 years.  On mental 
status examination, the veteran was described as well-
dressed, well-groomed and maintaining 100 percent eye contact 
during the examination.  Speech was within normal limits and 
thought processes and content were remarkable for flashbacks.  
A startle reaction was also noted to be present.  The 
veteran's mood was described as angry and tense.  His affect 
was labile and tearful.  Insight was described as poor, 
judgment equivocal and the veteran was noted to be 
cognitively intact.  The veteran denied suicidal and/or 
homicidal ideas.  The diagnoses following the examination 
were alcohol dependence, continuous; mood disorder, secondary 
to substance abuse; chronic post-traumatic stress disorder, 
mild to moderate in intensity.  The current Global Assessment 
of Functioning score was 65.

At the time of the July 2001 VA examination, the veteran 
reported similar complaints as he did at the time of the 
February 2002 VA examination.  On mental status examination, 
the veteran was described as pleasant, cooperative and 
maintaining 100 percent eye contact.  The veteran's speech 
had a normal flow, volume and vocabulary.  Thought processes 
were remarkable for tangentiality and some evasiveness.  The 
veteran's thought content was devoid of any perceptual 
abnormalities, except for nightmares, flashbacks and a 
startle reaction.  The mood was reportedly sad and mad.  The 
veteran's affect was mostly cooperative, but intermittently 
irritable.  Insight appeared to be poor.  Judgment was 
equivocal and potentially impulsive.  Cognitively, the 
veteran was alert and oriented in three spheres.  Suicidal 
and homicidal ideas were denied, but a death wish was 
intermittent in nature.  Following the examination, the 
diagnoses were chronic post-traumatic stress disorder, mild 
to moderate in severity; alcohol dependence, continuous; and 
a mood disorder, secondary to substance abuse.  The current 
Global Assessment of Functioning score was reported to be 
about 65 to 75.

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred if an application is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

After reviewing the evidence of record, the Board is of the 
opinion that there is a question as to whether the veteran 
was as disabled at the time of the February 2000 VA 
examination as he was subsequently shown to be at the time of 
the July 2001 VA examination.  Both examinations showed the 
veteran reported similar complaints and similar clinical 
findings were reported at the time of the respective 
examinations.  Therefore, resolving any reasonable doubt in 
the veteran's favor, the Board finds that the veteran is 
entitled to a 50 percent evaluation from the date of the 
claim he filed in December 1999.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of December 21, 1999, for a 
50 percent evaluation for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


